Case 1:19-cr-00080-SPW Document 45 Filed 05/18/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA, | CR 19-80-BLG-SPW

VS.

FRANK PATRICK CANEO,

Defendant.

 

 

Pending before the Court is the motion of the United States to dismiss the
pending Indictment against the defendant (Doc. 44). For good cause shown,

IT IS HEREBY ORDERED that the Indictment in this case is hereby
DISMISSED without prejudice.

IT IS FURTHER ORDERED that the trial set in this matter for June 22,
2020 at 9:00 a.m. is VACATED.

The Clerk of Court is directed to notify counsel of the making of this Order.

> fo—

DATED this 5 ‘day of May, 2020.

J. Cha f”. Le), A AHH

“SUSAN P. WATTERS
United States District Judge
